Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
  	This office action is in response to the application 16/905687 filed 18 June 2020.  Currently claims 1-20 are pending. 

Election/Restrictions

This application contains claims directed to the following patentably distinct species:  
Species A, corresponds to Fig. 1 – has diodes 114 and 116, and does not have transistors;
Species B, corresponds to Figs. 2 and 4 – has transistors 214 and 216, or transistors 402, 404, instead of the diodes 114 and 116 from Fig. 1;
Please note:  Fig. 4 is an obvious variation of Fig. 2, because the additional elements show 416, 418, 422, 424, 420, 426 are not explicit structural components, but express inherent diode effects (back gate diodes), due to inherently present 2 p-n junctions in a field effect transistor.  
Species C, corresponds to Fig. 3 – has a schematic of 4 transistors and does not have diodes directly at the input, see diodes 106 and 108 on Fig. 1 and diodes 202 and 204 on Fig. 2;
Species D, corresponds to Fig. 5 – there is a difference from Fig. 4 because the lines VDD and VSS do not have a direct protection function, see the absence of diodes such as 406 and 408 from Fig. 4;
Species E, corresponds to Fig. 6 – despite apparent similarity to Fig. 5, there is a substantial difference due to an electric conductor link between the middle points of the corresponding pairs of inherent back gate diodes.  
Please note:  This is not an obvious variation because one of the transistors has p-n-p structure and the other one has n-p-n structure.  Hence, they cannot share a common channel region and the channel regions, cannot be directly contacting, as that would be a 5th diode (an additional p-n junction). Structurally a complication is added that necessitates ohmic contacts to a non-semiconductor type electric conductor.  
Species F, corresponds to Fig. 6 in combination with Fig. 9 – Fig. 9 provides specific structural ideas to practically build the schematic of Fig. 6;
Species G, corresponds to Fig. 6 in combination with Fig. 10 – Fig. 10 provides different specific structural ideas to practically build the schematic of Fig. 6, which are not an obvious variation from the ones of Fig. 9;
Species H, corresponds to Fig. 7 – while Figs. 1 to 6 present schematic with one input, Fig. 7 presents a schematic with 2 inputs (positive input and negative input);  
Species I, corresponds to Fig. 8 – similarly to Fig. 7 presents a schematic with 2 inputs, but different from Fig. 7, not an obvious variation of Fig. 7.  

The species A, B, C, D, E, F, G, H and I are independent or distinct because the different species have mutually exclusive characteristics for each identified species, as described above and illustrated on the corresponding figures.  In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently claim 1 is considered generic to some of the embodiments and claim 11 is considered generic to some of the embodiments.   
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  employing different search strategies and different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected species, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        



/KHAJA AHMAD/Primary Examiner, Art Unit 2813